DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has amended claims 1, 2, 4, 8-10, 13, 16, and 17 and canceled claims 5-7. Claims 1-4 and 8-19 are pending. Claim 19 is withdrawn from consideration by restriction.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See rejections below for details. 
The amendments to the claims have been found to necessitate new rejections under 103. See rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/1/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new 112(b) rejections. See 112(b) rejections below for details.

Applicant’s arguments with respect to the 103 rejections set forth in the previous Office Action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the amount of water or steam added in the stripping treatment" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, this limitation lacks antecedence for the following reasons:
1) There is no mention of water added during the stripping treatment. Claim 1 recites “producing a second mixed liquid by adding water to the treated first mixed liquid,” and then “performing a stripping treatment to the second mixed liquid to evaporate with the water…”
2) There is no prior mention of steam added at any point during the processes, let alone during the stripping treatment. Examiner notes that the broadest reasonable interpretation of the term “water” includes steam absent explicit requirement that the water is liquid. Regardless, the claims should be constructed to provide proper antecedent basis for the term “steam” where used explicitly. 
Claim 17 recites the limitation "the separation process" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya et al. (US 2015/0087038), hereafter referred to as Utsunomiya, in view of Rousseaux et al. (US 2011/0257441), hereafter referred to as Rousseaux. 
With regard to claim 1: Utsunomiya teaches a method of decolorizing a polyhydric alcohol, i.e. 1,4-butanediol (1,4BG) (abstract, paragraphs [0001], [0015], and [0071]).
Preparing a first mixture liquid (crude 1,4BG containing solution) containing a first polyhydric alcohol (1,4-BG) and material with an undesirable color (e.g. cyclic carbonyl compound(s) having 5 or 6 carbon atoms, amides, etc.), the polyhydric alcohol (1,4BG) obtained by separating the polyhydric alcohol from a fermentation process, i.e. by removing bacterial cells and salt (Figure 1, paragraphs [0015], [0054], [0060]-[0063], [0076]-[0078], [0100]).
Treating the first mixed liquid with a fractional distillation (a) to remove at least part of the at least a part of the material with the undesirable color (i.e. at least a portion of the amides) to form a treated first mixed liquid, the treated first mixed liquid being the distillate from fractional distillation (a) (Figure 1, paragraphs [0060]-[0063] and [0074]-[0078]).
Producing a second mixed liquid by adding the overhead distillate from a distillation step (d) to the treated first mixed liquid (the distillate from fractional distillation (a)) (Figure 1, paragraphs [0149], 
Producing a pretreatment liquid (bottom product of distillation (b)) in which the polyhydric alcohol is more concentrated or purified than the second mixed liquid by preforming a stripping treatment (distillation step) (b) to the second mixed liquid to evaporate with the water at least a part of the material with the undesirable color (i.e. at least a portion of the cyclic carbonyl compound) remaining in the second mixed liquid (Figure 1, Paragraphs [0064] and [0136]-[0047]). Note: Utsunomiya does not explicitly describe the distillation step (b) as a stripping treatment. However, distillation columns necessarily include a “stripping section” located below the feed section. Distillation in at least said section may be considered as “stripping treatment”. Therefore, the distillation step (b) in Utsunomiya satisfies the claimed requirement for a “stripping treatment”. 
Utsunomiya does not explicitly teach that the method is one of deodorizing the polyhydric alcohol, wherein the material(s) with an undesirable color separated from the polyhydric alcohol also have odors. However, as discussed above, the material(s) having the undesirable colors comprise cyclic carbonyls (e.g. ketones and/or aldehydes), which are removed in the stripping treatment (b), and amides (i.e. 2-pyrrolidone), which are removed in the fractional distillation treatment (Paragraphs [0015], 0076]-[0078], [0099]-[0100]). It is well understood that cyclic carbonyls (e.g. ketones and/or aldehydes) have odors. Furthermore, 2-pyrrolidone is understood to have a fishlike odor. Therefore, it is understood that the materials with undesirable color which are separated from the polyhydric alcohol in Utsunomiya also have odors. Thus, the method of Utsunomiya can be characterized as a method of decolorizing and deodorizing a polyhydric alcohol. 
Utsunomiya does not explicitly teach that the stripping treatment is performed at a temperature lower than a boiling point of the polyhydric alcohol. However, in the stripping treatment (b), the temperature in the bottom of the column (where the temperature is the highest) is preferably 200 °C or less and preferably 120 °C or more. In Utsunomiya, the polyhydric alcohol is 1,4-butanediol (abstract, paragraph [0145]). It is understood that 1,4-butanediol has a normal boiling point of 235 °C. Therefore, it 
Utsunomiya does not explicitly teach that the stripping treatment is performed at a temperature higher than a boiling point of the water.
However, in the stripping treatment (b), the temperature in the top of the column (where the temperature is the lowest) is preferably 40 °C or more and preferably 160 °C or less (paragraph [0146]). It is understood that the normal boiling point of water is 100 °C. The temperature of 100 °C lies well within the acceptable ranges of temperature at the top of the column (where the temperature is at its lowest) in stripping treatment (b). Therefore, a person having ordinary skill in the art would expect the stripping treatment to remain workable if carried out having a column top temperature above the normal boiling of water, e.g. in the range of 101-160 °C. Furthermore, Utsunomiya makes it abundantly clear that the column top temperature is a result effective variable. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Utsunomiya by performing the striping treatment with a column top temperature above the normal boiling point of water, e.g. above the temperature of 100 °C, such that the stripping treatment as a whole is carried out at a temperature higher than the boiling point of water, in order to obtain method having a predictably successful stripping treatment step.
Modified Utsunomiya is silent to performing an adsorption treatment by contacting the pretreatment liquid with an adsorbent to remove the material with the undesirable color and odor remaining in the pretreatment liquid.
Rousseaux teaches a method of purifying a polyhydric alcohol obtained from a fermentation broth including the removal of color-forming and odor-forming impurities therefrom (abstract, Paragraphs [0001]-[0004] and [0130]), the method comprising distilling a polyhydric alcohol and performing an adsorption treatment on the distilled polyhydric alcohol using activated charcoal or other solid adsorbents to remove color-forming or odor forming impurities from said polyhydric alcohol (paragraphs [0130] and [0131]). Rousseaux teaches that adsorption treatments can be used as polishing techniques to obtain a in any configuration, ion exchange and adsorption on activated carbon allowed to significantly decreased conductivity and or absorbance of the distilled PDO obtained by the process described in the invention. Thus, ion exchange and adsorption are both relevant techniques to reach a very high purity for the final product,” (paragraph [0186]).
The teachings of Utsunomiya suggest that the pretreatment liquid (the bottom product from the stripping treatment (b)) in the method of Utsunomiya will comprise trace amounts (100 ppm) or less of the materials having undesirable color and an odor (i.e. the cyclic carbonyl compound) (Paragraph [0138]). Therefore a person having ordinary skill in the art would recognize that it would be beneficial to subject said pretreatment liquid of Utsunomiya to a polishing step, e.g. an adsorption treatment, in order to remove remaining color forming impurities therefrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya in view of Rousseaux by performing an adsorption treatment by contacting the pretreatment liquid (the bottom product from the stripping treatment (b)) with an adsorbent, e.g. activated carbon, to remove any remaining material with the undesirable color and odor (e.g. remaining cyclic carbonyl compound) present in the pretreatment liquid.
With regard to claim 2: In modified Utsunomiya, the first mixed liquid (i.e. the feed to fractional distillation (a)) contains the polyhydric alcohol and water (Utsunomiya: paragraphs [0074]-[0075]).
Modified Utsunomiya is silent to the first mixed liquid containing a neutralizing agent.
However, Utsunomiya teaches a step (f) of contacting the second mixed liquid with a neutralizing agent (base) (Figure 1, paragraphs [0124]-[0135]). Utsunomiya teaches that the step (f) should be performed in advance of step (c) (Paragraphs [0062], [0123], [0124]). In modified Utsunomiya, the fractional distillation (a) is performed prior to step (c) (Figure 1, paragraphs [0060]-[0071]). The teachings of Utsunomiya place no particular importance on when step (f) should be performed, other than that it should be performed prior to step (c) as discussed above. Therefore, a person having ordinary skill in the art would expect that the method of Ustunomiya would remain functional if step (f) (the step of adding the neutralizing agent) were preformed prior to the fractional distillation (a). “Selection of any order of 
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to further modify Utsunomiya by performing step (f) of adding the neutralizing agent prior to the fractional distillation (a), in order to obtain a predictably functional method of purifying, decolorizing, and deodorizing a polyhydric alcohol.
In modified Utsunomiya, modified such that step (f) is performed prior to the fractional distillation (a), first mixed liquid (i.e. the feed to fractional distillation (a)) will comprise the polyhydric alcohol, water, and a neutralizing agent (base) (Utsunomiya: paragraphs [0074]-[0075] and [0124]-[0135]).
With regard to claim 3: The neutralizing agent (base) may be a carbonate or a metal hydroxide (Utsunomiya: paragraphs [0126] and [0130]).
With regard to claim 4: Modified Utsunomiya teaches adding the solid base in a ratio of 0.01 to 100 in terms of the mass ratio to the refined raw material 1,4BG-containing solution or crude 1,4BG-containing solution (Utsunomiya: Paragraph [0134]).
Modified Utsunomiya does not explicitly teach adding the neutralizing agent in an amount in the range of 0.1 to 1 part by weight with respect to 100 parts by weight of the polyhydric alcohol.
However, a person having ordinary skill in the art would expect the claimed range to overlap the taught range. The taught range is expressed in terms of the mass ratio of neutralizing agent to the mixed liquid as a whole. On the other hand, the claimed range is expressed in terms of the mass ratio of neutralizing agent to the polyhydric alcohol, i.e. to the 1,4 butanediol. It is understood that the raw values of the taught range would increase slightly if converted to express the mass ratio of the mass ratio of neutralizing agent to the polyhydric alcohol, i.e. to the 1,4 butanediol. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). At the very least the taught range is close to the claimed range. “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” (MPEP 2144.05 I).	
Furthermore, the teachings of modified Utsunomiya (see paragraph [0134]) clearly indicate that the ratio of neutralizing agent to material to be distilled is a result effective variable. "[When] the general 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya by optimizing the concentration of the neutralizing agent (the alkaline substance), i.e. such that the neutralizing agent is present in the mixed solution at 0.1 to 1 part by weight with respect to the 100 parts by weight of the polyhydric alcohol, in order to achieve the desired effect of adding the alkaline substance without lowering distillation yield.
With regard to claim 10: Modified Utsunomiya teaches that the fractional distillation comprises removing (by step (e)) an initial fluid (components that are higher boiling than 1,4BG) from a residue (bottom product) that was first discharged from a distillation column (Utsunomiya: Figure 1, Paragraphs [0067] and [0090]-[0098]).
With regard to claim 11: The fractional distillation (a) further comprises removing a residue (bottom product) collected in the lower part of the distillation column (Utsunomiya: Figure 1, Paragraphs [0074]-[0089]). 
With regard to claim 12: In modified Utsunomiya, the adsorption treatment may comprises treating the pretreatment liquid with activated carbon (activated charcoal) (Rousseaux: Paragraphs [0130], [0150], [0184]).
With regard to claim 17: Separating the polyhydric alcohol from the fermentation broth comprises ion exchange treatment (Utsunomiya: paragraphs [0038] and [0178]).
With regard to claim 18: The polyhydric alcohol fermentation broth comprises 2,3-butanediol in addition to the 1,4-butanediol (Utsunomiya: paragraph [0050]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Rousseaux, as applied to claim 6 above, and in further view of Kim et al. (KR 2013/0101701), hereafter referred to as Kim.
With regard to claim 9: Modified Utsunomiya is silent to the stripping treatment further comprising purging with air or nitrogen.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya in view of Kim by adding a step of purging with nitrogen gas to the step of stripping, in order to further purify and deodorize the polyhydric alcohol.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utsunomiya in view of Rousseaux, as applied to claim 12 above, and in further view of Kim.
With regard to claim 13: Modified Utsunomiya is silent to the type of activated carbon used in the adsorption step.
Because modified Utsunomiya does not explicitly teach the type of activated carbon to be used, a person having ordinary skill in the art would be motivated to search the prior art to determine a suitable activated carbon for use. 
Kim teaches a method of refining polyhydric alcohol comprising a step S12 of treating the polyhydric alcohol by contacting it with activated carbon (activated charcoal) (English Abstract obtained from Espacenet), wherein the activated carbon is supplied in the form of a powder (i.e. in a particle shape) to decolorize and deodorized polyhydric alcohol (paragraphs [0030], [0031] of English translation obtained from Espacenet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya in view of Kim by using activated carbon in the form of powder for the adsorption step, in order to provide the method of modified Utsunomiya with a particular type of activated carbon which is known to be useful in decolorizing and deodorizing polyhydric alcohols.
With regard to claim 14: Modified Utsunomiya does not explicitly teach separating the activated carbon from an adsorption-treated liquid, i.e. the liquid that has been treated by the activated carbon.
However, Kim does teach filtering the polyhydric alcohol after it has been treated with activated carbon to remove the activated carbon therefrom (Lines 69-74 of English translation obtained from 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya in view of Kim by adding a step of separating the activated carbon from an adsorption treated liquid comprising the polyhydric alcohol, in order to obtain a polyhydric alcohol that is not contaminated with activated carbon particles.
With regard to claim 15: Modified Utsunomiya is silent to the adsorption treatment further comprising adding 10 to 100 parts by weight of water with respect to 100 parts by weight of the pre-treatment liquid.
Kim teaches following the step of activated carbon treatment S12 with a step of steam treatment s13, wherein steam is supplied to the polyhydric alcohol that has been contacted with the activated carbon to further deodorize said polyhydric alcohol (paragraph [0032] of English translation obtained from Espacenet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya in view of Kim by adding a step of steam treatment to the adsorption step, wherein the pre-treated liquid, having been contacted with the activated carbon, is further contacted with a supply of steam in order to further deodorize the polyhydric alcohol contained in said pre-treated liquid.
Modified Utsunomiya remains silent to the steam (which is water in vapor form) being added in an amount of 10 to 100 parts by weight of steam with respect to 100 parts by weight of the pre-treatment liquid.
However, a person having ordinary skill in the art would recognize that the amount of steam added in the steam treatment is a result effective variable. If too little steam is added, the steam will be ineffective in achieving the desired deodorizing of the polyhydric alcohol. On the other hand, if too much steam is added, there is a risk that the polyhydric alcohol will become contaminated with excessive amounts of water.  "[When] the general conditions of a claim are disclosed in the prior art, it is not 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya by optimizing the amount of steam to be added to the pre-treatment liquid, i.e. such that said steam is added in an amount of 10 to 100 parts by weight of steam with respect to 100 parts by weight of the pre-treatment liquid, in order to successfully deodorize the polyhydric alcohol while avoiding contaminating said polyhydric alcohol with excessive amounts of water.
With regard to claim 16: Modified Utsunomiya is silent to performing reduced pressure evaporation of the adsorption-treated liquid. 
Kim teaches subjecting the polyhydric alcohol that has been contacted with the activated carbon to reduced pressure evaporation (vacuum distillation) during the steam treatment thereof in order to remove impurities as well as moisture, e.g. moisture from the steam,(paragraph [0034] of English translation obtained from Espacenet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Utsunomiya in view of Kim by performing reduced pressure evaporation (vacuum distillation) on the adsorption treated liquid in order to remove impurities as well as moisture (i.e. moisture from the steam) from the polyhydric alcohol. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Utsunomiya et al. (US 10,487,032) is the granted patent corresponding to the Utsunomiya PG Pub relied upon in the 103 rejections above.
Alviar-Agnew “SCC: CHEM 330 - Adventures in Chemistry” provides evidence that the ketones and aldehydes are odiferous (See section 9.7: Aldehydes and Ketones).  
SeparationProcesses.com (“Equipment for Continuous Distillation”; http://www.separationprocesses.com/Distillation/DT_Chp04a.htm) provides evidence that distillation columns contain a “stripping section” as discussed by Examiner in the 103 rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772